Citation Nr: 1116102	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  92-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic urinary tract infections.

2.  Entitlement to an initial, compensable rating for residuals of repair of an enterocele and a posterior colporrhaphy, prior to June 21, 1993, and since August 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from January 1997 and June 1998 rating decisions. 

In the January 1997 rating decision, the RO, inter alia, continued a 0 percent (noncompenable) rating for service-connected urinary tract infection.  In May 1997, the Veteran filed a notice of disagreement (NOD) with respect to the continuation of the noncompensable rating for her urinary tract infections.  A statement of the case (SOC) was issued in June 1997, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 1997.

In the June 1998 rating decision, the RO, inter alia, granted service connection for a gynecological condition, including residuals of repair of enterocele and posterior colporrhaphy, and assigned a noncompensable rating effective March 19, 1988, assigned a 100 percent rating, effective June 21, 1993, and assigned a noncompenable rating from August 1, 1993.  In September 1998, the Veteran filed a NOD regarding the disability rating assigned for her gynecological condition.  A SOC was issued in December 1998, and the Veteran filed a substantive appeal (via a VA Form 9) in January 1999.  

In May 1999, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  In a July 2000 rating decision, the RO, inter alia, granted an increased rating of 20 percent for chronic urinary tract infections, effective September 9, 1996.

In January 2003, the Board remanded the claims on appeal to the RO to afford the Veteran a Board hearing.  In an August 2003 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's hearing had been scheduled, but was later canceled.  The Veteran did not subsequently request another hearing.

In September 2003, the Board again remanded the claims on appeal to the RO for further development.  The RO completed all requested action and continued denial of the Veteran's claims (as reflected in an October 2006 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  

In August 2007, the Board again remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing some of the requested development, the AMC continued the denials of the claims (as reflected in an October 2008 SSOC), and returned these matters to the Board for further appellate consideration.

In March 2009, the Board again remanded the claims on appeal to the RO, via the AMC, for further development.  After completing the requested development, the AMC continued the denials of the claims (as reflected in a September 2010 SSOC), and returned these matters to the Board for further appellate consideration.

Because the claim for an initial compensable rating for a gynecological condition involves a request for a higher initial rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In addition, as the RO assigned a 100 percent rating for this condition from June 21, 1993, to July 31, 1993, the Board's consideration of the claim for a higher rating is limited to periods before and after the assignment of that rating.

Moreover, while the RO has assigned a higher rating for the service-connected urinary tract infections during the pendency of this appeal, as a higher rating is available, and the appellant is presumed to be seeking the maximum available benefit, the claim for a higher rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Since September 9, 1996, the Veteran's service-connected urinary tract infections have been manifested by urinary urgency and leakage; however, the requirement of absorbent materials that must be changed 2 to 4 times per day, daytime voiding interval of less than 1 hour or awakening to void 5 times or more per night, or post surgical urinary diversion, urinary incontinence, or stress incontinence, has not been shown.

3.  Prior to June 21, 1993, and since August 1, 1993, the Veteran's repair of an enterocele and a posterior colporrhaphy has not been manifested by any objective chronic residuals, to include vaginal fecal leakage. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic urinary tract infections are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2010).

2.  The criteria for an initial, compensable rating for residuals of repair of an enterocele and a posterior colporrhaphy, prior to June 21, 1993, and since August 1, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.116, Diagnostic Code 7624 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, post-rating March 2001 and January 2008 letters provided explaining what information and evidence was needed to substantiate the claims for service connection and for higher ratings, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; the January 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, and the potentially applicable rating criteria for evaluating the Veteran's shoulder disabilities, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the September 2010 SSOC reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's DRO hearing, along with various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Given the foregoing, the following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Urinary Tract Infections

Historically, the Veteran was granted service connection for urinary tract infections in an August 1994 Board decision.  By rating action of February 1996, the RO implemented the Board's decision and granted a noncompensable rating, effective March 18, 1988.  The Veteran submitted a claim for an increased rating in August 1996.  As noted above, she appeals a January 1997 rating decision maintaining the noncompensable rating.  However, also as noted above, during the course of the appeal in July 2000, the RO granted an increased rating of 20 percent for chronic urinary tract infections, effective September 9, 1996.

The Veteran's urinary tract infections are current rated under Diagnostic Code (DC) 7512 for cystitis.  DC 7512 provides that this disability should be rated as voiding dysfunction. 38 C.F.R. § 4.115b, DC 7512.   In turn, voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted. If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. Id.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating. Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a rating greater than 20 percent for the Veteran's chronic urinary tract infections have not been met at any point since September 9, 1996.

The record includes numerous private and VA medical records tracking the Veteran's various genitourinary complaints, including urinary tract infections, leakage, and incontinence and voiding frequency.

VA outpatient treatment records from 1996 note that the Veteran's incontinence seemed to have worsened since her rectocele repair.  She reported incontinence with coughing and sneezing.  An impression of incontinence, stress greater than urge, was noted.  In August 1996, urgency incontinence was indicated.  

On VA examination in September 1996, the Veteran reported that she awoke to go to the bathroom 2 to 3 times per night.  She indicated that if she waited too long to void, she could not hold it in and spontaneously voided.  She reported that her incontinence got worse after her rectocele repair surgery.  Objectively, there was minimal uterine descent with some uterine tenderness to palpation.  The examiner noted that the uterus was not enlarged.  There were no abdominal masses or evidence of cystocele or rectocele.  A diagnosis of urgency incontinence was noted.  

On VA examination in October 1996, recurrent urinary tract infections since 1974 were noted.  Mild urinary stress incontinence was also indicated, though it was indicated that the Veteran did not require the use of pads for protection.  There were no signed of cystocele on examination.  There was no pyuria, pain, or tenesmus.  A diagnosis of recurrent cystitis in the past, and microhematuria of unknown etiology was noted.  

A private report from Dr. P. from May 1997 notes that sneezing, coughing, running, and jumping caused urinary leakage.  The Veteran also indicated that she experienced more leakage with menses.  The leakage was described as relatively mild, and she denied use of pads for protection.  An impression of mixed incontinency with stress and urge components was indicated.  

A report from Connecticut Urology from June 1997 reflects a diagnosis of mixed incontinence with stress and urge components.  The Veteran also complained of slow stream and questionable incomplete emptying.  The Veteran also submitted a questionnaire regarding her urinary symptoms.  She described symptoms such as inability to hold urine, leakage, emptying every 6 to 8 hours and 1 to 2 times per night, urinary urgency, bladder infections, and urinary frequency.  August 1997 urodynamic testing revealed an impression of minimal delayed sensation with appropriate emptying.  It was recommended that the Veteran time her voiding.  

A September 1998 report from Dr. P. notes that the Veteran had 3 urinary tract infections during the past year.  The Veteran described poor sensation in the bladder, with no feeling of filling until she reached greater than maximum capacity.  Mixed urinary incontinence was again diagnosed.  

During the Veteran's May 1999 DRO hearing, she reported stress and bladder incontinence.  She noted that she went to the bathroom approximately every 45 minutes and had to frequently change pads throughout the day.  

Continued VA outpatient treatment records track the Veteran's complaints of urinary frequency, incontinence, and infection.  Urinary and fecal incontinence was noted in October 2002 and again in March 2006.  It was noted that the Veteran wore absorbent pads on a daily basis.  In August 2007, the Veteran reported that she normally awoke 2 times per night to void.  Overflow incontinence was also noted.  In October 2007, a treating physician indicated that her greater incontinence symptoms appeared to be caused by additional medication, though he pointed out that with multiple surgeries, an anatomic or even neurologic etiology may be possible.  

The Veteran's VA vocational rehabilitation records reflect she applied for vocational rehabilitation in February 1997, and took coursework and training through 2001.  However, in August 2002, vocational rehabilitation was discontinued.  A communication with the Veteran from that time revealed that she felt that she was not capable a completing any further training due largely to her depression, as well as her other medical problems.

On VA examination in October 2009, the Veteran indicated that the leaked urine most of the time, and that it was not affected by valsalva.  She reported that she wore one pad per day.  While she was no longer working, the examiner attributed this to depression and not due to genitourinary symptoms.  She did indicate that the disability affected activities of daily living, in that it required her to be close to a bathroom or bring additional clothes if she had incontinence.  Renal dysfunction was denied.  With respect to frequency, the Veteran reported that she voided approximately 7 times per day, or every other hour.  At night, she occasionally voided once per night.  She denied lethargy, weakness, anorexia, or weight loss.  Hesitancy, problems with stream, and dysuria were denied.  In addition, renal colic, bladder stones, acute nephritis, malignancy, and hospitalization for urinary tract problems were denied. Treatments such as catheterization, frequency of dilations, drainage procedures, and diet therapy were not necessary.  

In an August 2010 addendum opinion the examiner noted that the Veteran's urinary tract infections were not manifested by leakage; rather he found that her symptoms were urinary frequency, burning, and occasional flank pain.  Daytime frequency was 1 time in the morning, and then 2-3 times the rest of the day.  She reported that she awoke approximately 2 times per week for voiding, but she limited what she drank at night time.  The examiner found that the voiding problem was mainly urge incontinency, though she did not require intermittent or continuous catheterization, drainage, frequent hospitalization, or continuous intensive management.

The above-cited evidence does not support the assignment of a rating greater than 20 percent for urinary tract infections on the basis of voiding dysfunction at any point since September 9, 1996.  In this regard, none of the evidence suggests a daytime voiding interval of less than 1 hour, or awakening to void 5 or more times per night.  Moreover, the evidence also does not suggest that the Veteran's voiding dysfunction requires the wearing of absorbent material which must be changed 2 to 4 times per day.

The Board acknowledges the Veteran's May 1999 DRO hearing testimony to the effect that she must void approximately every 45 minutes and frequently changed absorbent materials throughout the day.  However, none of the numerous VA and private medical records discussing the Veteran's urinary symptoms substantiates these contentions or indicates such serious voiding dysfunction.  Rather, the most recent VA examination indicated voiding interval of only once every-other hour and the use of 1 pad per day.  Thus, the Board finds the medical evidence of record, including numerous private and VA medical reports, contains a more accurate reflection of the Veteran's urinary tract infection symptoms, and are more probative than the Veteran's DRO hearing testimony.

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's urinary tract infections at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management. As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.


B.  Residuals of Repair of an Enterocele and a Posterior Colporrhaphy

Historically, the Veteran was granted service connection for residuals of repair of an enterocele and a posterior colporrhaphy in a June 1998 rating decision.   A 0 percent (noncompensable rating) was assigned, effective March 19, 1988, a 100 percent rating was assigned from June 21, 1993, and a noncompensable rating was assigned from August 1, 1993.  

The Veteran's residuals of repair of an enterocele and a posterior colporrhaphy have been rated under DC 7624 for rectovaginal fistula.  Under this DC, a noncompensable rating is warranted where there is no leakage, while a 10 percent rating is assigned for vaginal fecal leakage less than once a week.  A 30 percent rating is warranted for vaginal fecal leakage 1 to 3 times per week requiring wearing of a pad.  Higher ratings are available on the basis of increased episodes of vaginal fecal leakage.  38 C.F.R. § 4.118, DC 7624.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a compensable rating for the Veteran's residuals of repair of an enterocele and a posterior colporrhaphy prior to June 21, 1993 and from August 1, 1993, is not warranted.

Prior to the Veteran's 1993 surgery, the medical evidence of record reflects a number of complaints involving the Veteran's digestive system.  VA outpatient records from as early as 1987 show complaints of low abdominal pain.  The Veteran reported chronic constipation in January 1991.  In April 1991, a long history of constipation with complaints of severe abdominal pain and bleeding with stools was noted.  A diagnosis of irritable bowel syndrome (IBS) was reported in 1992.  In January 1993, IBS, occasional rectal bleedings, and mucous discharge were indicated.  There was no abnormality on rectal examination.

A March 1993 report from the Veteran's treating private physician, Dr. C., notes that the Veteran experienced difficulty with constipation and with evacuation.  Small caliber bowel movements were noted.  There was no response to fiber, and the Veteran complained of increased cramping.  While a colonoscopy was unremarkable, a defecography showed significant anterior rectocele.

In June 1993, the Veteran underwent a repair of enterocele and posterior colporrhaphy.  Lab testing after the operation revealed a diagnosis of fibromuscular tissue, clinically enterocele sac, and vaginal mucosa in skin.

Following the surgery, the Veteran continued to report constipation in July 1993.  A private medical record from October 1994 notes constipation and rectal spotting.  On VA examination in January 1995, the Veteran reported pain in the stomach and constipation.   

A July 1996 private report from Dr. T. notes blood occasionally in the stool and abdominal cramping pain.  An impression of minor hematochezia almost certainly from the anorectal region was noted.  The Veteran was also diagnosed with colonic inertia.

On VA examination in September 1996, there was no evidence of a cystocele or rectocele.  A rectal examination showed a successful repair of rectocele with no evidence of pelvic relaxation.

An October 1996 private medical report from Dr. C. notes a longstanding history of complaints of constipation, for which the Veteran had tried a variety of treatments including Metamucil, laxatives, suppositories, and enemas.  She reported crampy abdominal pain, occasional blood with stool, but no pain with defecation.  There was extrinsic compression of the anterior rectal wall from the uterus, but the physician noted that the clinical significance was difficult to ascertain.  The physician also found evidence of a diffuse colonic inertia pattern.  

On VA examination in November 1996, the Veteran complained of persistent and worsening constipation requiring use of an enema to produce bowel movements.  She also complained of intermittent abdominal pain and bloating.  Objectively, there were no masses, and the Veteran was non-tender on examination.  A diagnosis of colonic inertia was assigned.

A November 1996 defacography revealed a small anterior rectocele with a slight bulge of the posterior wall.  A September 1997 private medical record shows that the Veteran complained that she felt as if her rectum was "falling out."  Physical examination indicated that there was no anatomical rectocele seen on examination in two positions, with or without strain.  The physician opined that the Veteran's symptoms were unlikely from the symptomatic rectocele.  A November 1997 private defecography revealed an anterior rectocele, rectal intussusception, and a severe vasovagal reaction, secondary to study.  A July 1998 private medical record shows that a proctoscopic examination confirmed a small anterior rectocele.

In a July 1998 statement, the Veteran reported that she found small amounts of brownish liquid around her rectum and discoloration in her underwear.  Mild fecal incontinence was noted in a July 1998 private medical report from Dr. C.  

On VA examination in February 1999 for the Veteran's IBS, the Veteran reported symptoms such as diffuse abdominal pain, bloating, fullness, and constipation.  It was reported that the rectocele was still present.  The Veteran also reported fecal incontinence on a daily basis that required the use of pads or protective underwear.  A diagnosis of colonic inertia syndrome and constipation was noted.  

During the Veteran's May 1999 DRO hearing, she testified that she continued to experience bowel and rectal leakage.  She also reported that she had to take laxatives and medications to move her bowels.  

A December 1999 private medical record shows that the Veteran has some small anal fissures that were revealed on anorectal examination.

On VA examination in March 2001, a history of IBS, colonic inertia, and some mild fecal incontinence was noted.  It was noted that there was no evidence of pads worn or protective underwear.  There was also no evidence of leakage, and the rectum had good sphincter tone, heme-negative.  

VA outpatient treatment records indicate that a pelvic examination was conducted and revealed some redundancy of vaginal tissue, although no defied rectocele was noted.  Rectal heme was negative and controls were fine.  In July 2002, a rectal examination revealed brown stool, heme negative, and decreased rectal tone.  An impression of fecal incontinence, possibly the result of rectocele surgery, was noted.  An October 2002 entry notes complaints of a small amount of fecal incontinence with urinary incontinence.  The Veteran also stated that she sometimes had to push her rectum inside after a bowel movement when she felt it had prolapsed outside.  

A December 2002 private defecogram revealed no evidence of prolapsed or intussusception.  There was a moderate anterior rectocele.  A December 2005 VA treatment record shows a diagnosis of fecal incontinence and rectovaginal fistula.  In March 2006, urinary and fecal incontinence, requiring the use of an absorbent pad on a daily basis, was noted.  Pelvic examination during VA treatment in November 2007 revealed no significant cystocele, but there was rectocele with stool in vault.  There was no leakage with valsalva.

The Veteran was most recently afforded a VA examination in October 2009, and an addendum opinion was provided by the same examiner in August 2010.  The examiner noted a history of rectovaginal fistula and repair of enterocele in 1993.  The Veteran's subjective complains included chronic constipation and fecal incontinence only when her stools become too liquidy after taking a suppository.  She also reported bloody stools.  On physical examination, the abdomen was soft and non-tender.  There was no evidence of cystocele or rectocele.  There was no leakage with valsalva.

With respect to the effects of the enterocele and posterior colporrhaphy, the Veteran reported that her constipation improved after the surgery, but then returned to baseline.  The examiner found that her current gastrointestinal symptoms are similar both pre and post-repair of her enterocele and posterior colporrhaphy.  Therefore, he determine that there were no actual residuals from her reported, and most recent gynecological and genitourinary examination in 2009 did not report and cystocele or enterocele.

The examiner also determined that, based upon a review of the Veteran's medical records, there were no symptoms of her enterocele prior the June 1993 repair.  He noted that her gastrointestinal and genitourinary complaints existed in the setting of multiple gynecological examinations that did not document any enterocele.  In addition, he pointed out that there symptoms persisted despite the repair.  He also reported that the Veteran did not did not have any enterocele or rectocele or any symptoms associated with these conditions.  The examiner also indicated that the Veteran does not have vaginal fecal leakage, as there is no rectovaginal fissure.  Moreover, he did not evidence of impairment of sphincter control.  He observed that past rectal examination has shown normal tone and there is documented normal anal mamotery study.  He opined that her fecal leakage is due to treatments for her chronic constipation, which predated her repair of the enterocele and the posterior colporrhaphy.  

The above-cited evidence does not support the assignment of a compensable rating on the basis of vaginal fecal leakage either prior to June 21, 1993, or from August 1, 1993.  The Board acknowledges that the Veteran has consistently complained of fecal leakage, and various VA and private medical records document the existence of such symptoms.  However, as the October 2009 VA examiner pointed out, the Veteran does not suffer from vaginal fecal leakage.  And with respect to the documented fecal leakage, he attributed these symptoms to treatment for constipation, and determined that this was not a residual of the service-connected repair of an enterocele and a posterior colporrhaphy.

The Board also observed that the Veteran is currently service-connected for IBS.  This disability has been rated as 30 percent disabling since July 1996 under DC 7319 for irritable colon syndrome.  In addition, she is also service connected for impairment of sphincter control, claimed as fecal incontinence, as associated with IBS, and manifested by colonic inertia and chronic constipation.  While a 30 percent rating was assigned from December 1998, the disability has been rated as noncompensably disabling since March 2001 under DC 7332 for impairment of sphincter control.  Thus, even if Veteran was shown to have symptoms resulting from her repair of an enterocele and a posterior colporrhaphy, these symptoms could not be rated separately unless they manifested themselves differently (e.g., differently than IBS or fecal incontinence or leakage), so as not to violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  Given that the Veteran's complaints, both prior to and following surgery, have largely involved constipation, abdominal pain, fecal incontinence, and fecal leakage, the Board has found no separately ratable symptoms.  

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's residuals of repair of an enterocele and a posterior colporrhaphy at issue; however, the Board finds no criteria that would allow for a compensable rating either prior to June 21, 1993 or from August 1, 1993.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the September 2010 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each of the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that a rating in excess of 20 percent for chronic urinary tract infections and a compensable rating for residuals of repair of an enterocele and a posterior colporrhaphy prior to June 21, 1993, and since August 1, 1993, is not warranted.  The Board also find that there is no basis for further staged rating of each disability on appeal, pursuant to Fenderson or Hart (cited above), as appropriate. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for chronic urinary tract infections is denied.

An initial, compensable rating for residuals of repair of an enterocele and a posterior colporrhaphy, prior to June 21, 1993, and since August 1, 1993, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


